           Case 3:10-cr-00075-MEM Document 555 Filed 10/14/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES,                                :
                                                        3:10-CR-75
                                              :
                    v.
                                              :    (JUDGE MANNION)

ROBERT CORDARO,                               :
                          Defendant           :




                                          ORDER
           For the reasons set forth in the Memorandum of this date, IT IS
HEREBY ORDERED THAT:

                 Cordaro’s motion for the court to immediately transfer him
                 from home confinement to supervised release under 18
                 U.S.C. §3624(g)(3), (Doc. 549-1), is DENIED.




                                               s/ Malachy E. Mannion
                                               MALACHY E. MANNION
                                               United States District Judge
Dated: October 14, 2020
10-75-02-ORDER




                                              1
